IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 99-40546
                           Summary Calendar
                        _____________________

BARBARA STEVENS,

                                                Plaintiff-Appellant,

                               versus

KENNETH S. APFEL, Commissioner of Social Security,

                                              Defendant-Appellee.
_________________________________________________________________

          Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. V-98-CV-10
_________________________________________________________________

                          January 12, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Barbara Stevens appeals from the grant of summary judgment for

the Commissioner of Social Security in her disability action.   She

contends that the Commissioner applied erroneous legal standards to

her claim by making a flawed credibility assessment because the

Commissioner failed to remand her claim to the administrative law

judge (“ALJ”) based on the new evidence Stevens presented to the

Appeals Council, evidence Stevens contends supported her pain

complaints.    She argues that the ALJ’s assessment of her residual

functional capacity was defective because it assumed a lesser


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
degree of pain than that which would follow from a diagnosis of

fibromyalgia, a diagnosis that was made after the hearing.

     The ALJ’s finding that Stevens was able to return to her past

relevant work by January 1990 is supported by substantial evidence

in the record.   Anthony v. Sullivan, 954 F.2d 289, 292 (5th Cir.

1992).   Stevens should have filed her application for disability

benefits by January 1991 to obtain benefits for the disability that

ended in January 1990.   20 C.F.R. § 404.320(b)(3).    Her November 7,

1994 application was untimely.     Stevens was not insured for any

disability that began after December 1989; the Commissioner need

not have considered any evidence relevant to any such disability.

20 C.F.R. § 404.320(b)(2).

                                                      A F F I R M E D.




                                  2